Citation Nr: 0816511	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-09 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Procedural history

The remote procedural history of the veteran's right ankle 
disability claim dates back to 1991.  In a September 2004 
decision, the Board denied service connection for a right 
ankle disability.  That decision was not appealed.  Any prior 
RO rating decisions are subsumed in the Board's decision.  
See 38 C.F.R. § 20.1104 (2007); see also Olson v. Brown, 5 
Vet. App. 430, 432-33 (1993); Talbert v. Brown, 7 Vet. App. 
352, 355 (1995) [prior RO decisions which are affirmed by the 
Board are subsumed by the final appellate decision].

In March 2005, the veteran submitted additional medical 
evidence concerning his right ankle disability, which the RO 
treated as a request to reopen the service connection claim.  
A June 2005 rating decision denied the veteran's claim.  
The veteran duly perfected an appeal of that decision.

In September 2007, the veteran submitted a statement 
indicating his intention to reapply for service connection 
for a right ankle disability, notwithstanding the fact that 
the same issue was in appellate status.

Issue not on appeal

The September 2004 Board decision also denied service 
connection for a kidney disorder.  The veteran did not appeal 
that decision.  

While the veteran's claim was before the Board, the RO 
received additional medical evidence, which it took as 
another claim for service connection for the kidney disorder.  
The RO denied the claim in a July 2004 rating decision, and 
issued a statement of the case as to that issue in April 
2005.  The veteran did not appeal.

In September 2007, the veteran submitted a statement 
indicating his intention to reapply for service connection 
for a kidney disorder.  Since this latest claim has not yet 
been addressed by a rating decision, the Board is without 
authority to consider it.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board does not have jurisdiction of issues 
not yet adjudicated by the RO].  That issue is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed September 2004 decision, the Board 
denied service connection for a right ankle disability.

2.  Evidence submitted since the September 2004 Board 
decision is cumulative or redundant of the evidence of record 
at the time of the prior final denial of the claim sought to 
be reopened, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2004 Board decision denying service 
connection for a right ankle disability is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  Since the September 2004 Board decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for right ankle disability is not 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for a right ankle 
disability.  Implicit in his claim is the contention that new 
and material evidence which is sufficient to reopen the 
previously-denied claim has been received.  

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify does not apply to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless it is reopened.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated April 2005, including evidence of "an injury in 
military service or a disease that began in or was made worse 
during military service, or there was an event in service 
that caused an injury or disease; a current physical or 
mental disability shown by medical evidence; and a 
relationship between your disability and an injury, disease, 
or event in military service."  

With respect to notice to the veteran regarding new and 
material evidence, the April 2005 VCAA letter stated, "[y]ou 
were previously denied service-connection for right ankle 
condition...The appeal period for that decision has expired and 
the decision is now final."  The letter notified the veteran 
that evidence sufficient to reopen his previously denied 
claim must be "new and material," closely mirroring the 
regulatory language of 38 C.F.R. § 3.156(a).  Moreover, the 
April 2005 letter informed the veteran as to the reason his 
claim was previously denied: because the right ankle 
condition existed prior to service and was not aggravated 
beyond the normal progression in service.  As such, the 
veteran was adequately advised of the bases for the previous 
denial to determine what evidence would be new and material 
to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
April 2005 VCAA letter.  The letter stated that VA would 
assist the veteran in obtaining relevant records from any 
Federal agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to records from private doctors and hospitals, the 
VCAA letters informed the veteran that VA would make 
reasonable efforts to request such records.

The VCAA letter emphasized: "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency."  [Emphasis as in the original letter].

The April 2005 VCAA letter specifically requested: "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" requirement of 
38 C.F.R. § 3.159(b), in that it informed the veteran that he 
could submit or identify evidence other than what was 
expressly requested by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in letter from the RO dated in July 2006.  The 
letter detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.  

With respect to effective date, the July 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of an increased rating claim: 
when the claim was received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Despite not being afforded a subsequent adjudication 
following the issuance of the Dingess letter, the veteran has 
not been prejudiced because elements (4) and (5), degree of 
disability and effective date, are rendered moot via the RO's 
denial of service connection for the veteran's claimed right 
ankle disability.  The veteran's request to reopen a claim of 
entitlement to service connection was denied because the 
additionally submitted evidence was not new and material 
evidence as it relates to Hickson elements (2) and (3).  As 
explained above, the veteran received proper VCAA notice as 
to his obligations, and those of VA, with respect to those 
crucial elements.  

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim to reopen, any 
questions as to the appropriate disability rating or 
effective date to be assigned continue to be moot.

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Prinicipi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the record indicates the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has declined the option of a personal 
hearing.  He has retained the services of a representative, 
who provided written argument on his behalf via a letter 
received in May 2006.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a) 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2007)].  This change in the 
law pertains only to claims filed on or after August 29, 
2001.  Because the veteran's claim to reopen was initiated in 
March 2005, the claim will be adjudicated by applying the 
revised section 3.156.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Prinicipi, 3 Vet. App. 
510, 513 (1992).

Factual background

The "old" evidence 

When the veteran's claim for entitlement to service 
connection for right ankle disability was denied by the Board 
in September 2004, the following pertinent evidence was of 
record.

The veteran's service medical records indicated an episode of 
pain in the right ankle, along with pain in the arch of the 
foot, in January 1975.  The veteran reported he had fractured 
his ankle one year earlier (prior to service).  The diagnosis 
was "fallen arches" and the veteran was prescribed a 
metatarsal arch support.  An April 1975 treatment record 
indicated another complaint of ankle pain.  The impression 
was again "fallen arches", and the veteran was advised to 
continue with the arch supports.  A second April 1975 medical 
examination included an impression of right ankle sprain.  

Subsequent service medical records were silent for any right 
ankle complaints.  The veteran's June 1977 separation 
examination reflected normal findings of the lower 
extremities and feet.  At that time the veteran denied any 
foot, bone, or joint problems.

A November 1977 VA examination yielded findings of a normal 
musculoskeletal system with no complaints.

VA medical treatment records from June 1997 through July 2003 
document repeated complaints by the veteran of right ankle 
pain.  The treatment notes continually indicated that the 
veteran's ankle appeared normal, although he was observed to 
have bilateral pes planus.  X-rays of the right ankle in 
April 2003 were normal.  [The veteran's complaints of pain 
were always accompanied by requests for narcotics.  Health 
care providers repeatedly indicated that the veteran was a 
substance abuser.]  

Also of record were various statements of the veteran to the 
effect that his claimed ankle disability was related to his 
military service. 

The September 2004 Board decision

In its September 2004 decision, the Board concluded that 
"the veteran's current right ankle problem, which is 
essentially subjective complaints of pain, is not shown to 
have been acquired in service. . . ."  The Board also stated 
that the right ankle complaints in service "appear to have 
been acute and transitory."

The Board's decision was accompanied by instructions as to 
how to appeal to the Court.  The veteran did not appeal.

Additionally received evidence will be discussed below.

Analysis

As explained above, the veteran's claim for service 
connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. 5108 (West 2002); 38 
C.F.R. 3.156 (2007).  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally 
submitted [i.e., after September 2004] evidence bears 
directly and substantially upon the specific matter under 
consideration.

After reviewing the record, and for the reasons expressed 
immediately below, the Board concludes that new and material 
evidence sufficient to reopen the claim of entitlement to 
service connection for a right ankle disability has not been 
submitted.

In essence, the Board denied the veteran's claim based on all 
three Hickson elements: no current disability, no injury or 
chronic disease in service and no medical nexus.  As was 
discussed in the law and regulations section above, here must 
be new and material evidence as to each  missing element.  
See Evans, supra. 

Added to the record since September 2004 are various medical 
record as well as statements of the veteran.

The more recent medical records replicate the medical records 
which were before the Board in September 2004.  That is, the 
additional records contain reports by the veteran of ankle 
pain, accompanied by requests for pain medication, with no 
ankle disability diagnosed.  This evidence, although new in 
the sense that the specific medical reports were not of 
record in September 2004, does not relate to a previously 
unestablished element necessary to substantiate the claim.  
Here, the unestablished facts are whether there is a 
competent diagnosis of a right ankle disability; whether 
these was a chronic right ankle disability in service; and 
whether there is a medical nexus between the diagnosed right 
ankle disability and the veteran's military service.  The 
newly received medical evidence does not provide such 
information.

With respect to the veteran's own statements, which are to 
the effect that he has an ankle disability which resulted 
from an injury suffered in service, such evidence is 
cumulative and redundant of statements made prior to the 
September 2004 Board decision,  Accordingly, is not new.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).   Moreover, 
in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court 
specifically stated that laypersons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183,186 (1997), 
the Court noted "[l]ay assertions of medical causation . . . 
cannot suffice to reopen a claim under 38 U.S.C.A. § 5108."

In short, there remains no competent medical evidence that 
the veteran has a right ankle disability or that such is 
related to his military service or any incident thereof.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) [a 
veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].  The evidence which has been added to the claims 
folder since September 2004, is cumulative and redundant of 
evidence which was in the file prior to that time.  The 
additional evidence does not raise a reasonable possibility 
of substantiating the claim.  

Accordingly, new and material evidence has not been received 
pursuant to 38 C.F.R. § 3.156(a), and the claim of 
entitlement to service connection for a right ankle 
disability cannot be reopened.  The benefit sought on appeal 
remains denied.  


ORDER

New and material evidence has not been received sufficient to 
reopen the claim of entitlement to service connection for 
right ankle disability.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


